Notice of Allowability
Claims 1-2, 4-5, 8-9, 11-12, 15-16, 18, 21-25 are allowed.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given by Attorney Rupam Bhar, Reg. No. 65,151 on June 29, 2022.

The application is amended as follows:

The following listing of claims will replace all prior versions and listing in the application.
IN THE CLAIMS:

1. 	(Currently Amended) A computer-implemented method for monitoring data usage in an Internet of Things (IoT) network by a plurality of network devices, the computer-implemented method comprising: 
receiving, by one or more processors, from a network device of the plurality of network devices, a data usage request; 
obtaining, by one or more processors, from a database, a device profile for the network device; 
determining, by one or more processors, whether the device profile of the network device has a data usage pattern related to data requested in the data usage request; 
classifying, by one or more processors, the data usage request based on a device type profile for a network device type of the network device and whether the device profile of the network device has [[a]]the related data usage pattern; 
executing, by one or more processors, a security action based on the classification of the data usage request;
storing, by one or more processors, the data usage request and the executed security action to the database; and 
in response to determining the device profile of the network device does not have [[a]]the related data usage pattern, obtaining, by one or more processors, the device type profile from the database based on the network device type in the device profile, wherein the device type profile includes a type of data that type of device uses, a frequency of use of data that type of device uses, and a general intended use executed with the data used by that type of device, 
wherein the data usage request is classified into a specific category, 
the security action disconnects a network access of the network device in response to the data usage request being classified as a block class, and 
the device profile comprises a network device identifier, the network device type, and a set of data usage patterns.

2. 	(Previously Presented) The computer-implemented method of claim 1, wherein the data usage request comprises the network device identifier, a data identifier, and metadata associated with an intended usage of data identified by the data identifier.

3. 	(Canceled)

4. 	(Previously Presented) The computer-implemented method of claim 1, further comprising: 
comparing, by one or more processors, the data usage request to the set of data usage patterns in the device profile.

5. 	(Previously Presented) The computer-implemented method of claim 1, further comprising: 
in response to determining the device profile of the network device has the related data usage pattern, receiving, by one or more processors, the related data usage pattern from the database.

6.-7. 	(Canceled)

8. 	(Currently Amended) A computer program product for monitoring data usage in an Internet of Things (IoT) network by a plurality of network devices, the computer program product comprising: 
one or more computer readable storage media and program instructions stored on the one or more computer readable storage media, the program instructions comprising: 
program instructions to receive from a network device of the plurality of network devices a data usage request; 
program instructions to obtain from a database a device profile for the network device; 
program instructions to determine whether the device profile of the network device has a related data usage pattern; 
program instructions to classify the data usage request based on a device type profile for a network device type of the network device and whether the device profile of the network device has [[a]]the related data usage pattern; program instructions to execute a security action based on the classification of the data usage request; 
program instructions to store the data usage request and the executed security action to the database; and 
in response to determining the device profile of the network device does not have [[a]]the related data usage pattern, program instructions to obtain the device type profile from the database based on the network device type in the device profile, wherein the device type profile includes a type of data that type of device uses, a frequency of use of data that type of device uses, and a general intended use executed with the data used by that type of device, 
wherein the data usage request is classified into a specific category, 
the security action disconnects a network access of the network device in response to the data usage request being classified as a block class, and 
the device profile comprises a network device identifier, the network device type, and a set of data usage patterns.

9. 	(Previously Presented) The computer program product of claim 8, wherein the data usage request comprises the network device identifier, a data identifier, and metadata associated with an intended usage of data identified by the data identifier.

10.	 (Canceled)

11.	 (Previously Presented) The computer program product of claim 8, further comprising: 
program instructions to compare the data usage request to the set of data usage patterns in the device profile.

12. 	(Previously Presented) The computer program product of claim 8, further comprising: 
in response to determining the device profile of the network device has the related data usage pattern, program instructions to receive the related data usage pattern from the database.

13.-14. (Canceled)


15. 	(Currently Amended) A computer system for monitoring data usage in an Internet of Things (IoT) network by a plurality of network devices, the computer system comprising: 
one or more computer processors; 
one or more computer readable storage media; 
program instructions stored on the computer readable storage media for execution by at least one of the one or more processors, the program instructions comprising: 
program instructions to receive from a network device of the plurality of network devices a data usage request; 
program instructions to obtain from a database a device profile for the network device; 
program instructions to determine whether the device profile of the network device has a related data usage pattern; 
program instructions to classify the data usage request based on a device type profile for a network device type of the network device and whether the device profile of the network device has [[a]]the related data usage pattern; 
program instructions to execute a security action based on the classification of the data usage request; 
program instructions to store the data usage request and the executed security action to the database; and 
in response to determining the device profile of the network device does not have [[a]]the related data usage pattern, program instructions to identify the device type profile based on the network device type in the device profile, wherein the device type profile includes a type of data that type of device uses, a frequency of use of data that type of device uses, and a general intended use executed with the data used by that type of device, 
wherein the device profile comprises [[the]] a network device identifier, the network device type, and a set of data usage patterns.

16. 	(Original) The computer system of claim 15, wherein the data usage request comprises a network device identifier, a data identifier, and metadata associated with an intended usage of data identified by the data identifier.

17. 	(Canceled)

18. 	(Previously Presented) The computer system of claim 15, further comprising: program instructions to compare the data usage request to the set of data usage patterns in the device profile.

19.-20. (Canceled)

21. 	(Previously Presented) The computer-implemented method of claim 1, wherein classifying the data usage request based on whether the device profile of the network device has the related data usage pattern comprises: 
responsive to determining at least one of the data usage request does match the related data usage pattern that allowed an intended use of requested data of the data usage request and the data usage request does match information in the device type profile that allows the intended use, classifying, by one or more processors, the data usage request as normal use.

22. 	(Previously Presented) The computer-implemented method of claim 1, wherein classifying the data usage request based on whether the device profile of the network device has the related data usage pattern comprises: 
responsive to determining at least one of the data usage request does match the related data usage pattern that blocked an intended use of requested data of the data usage request and the data usage request does match information in the device type profile that blocks the intended use, classifying, by one or more processors, the data usage request as block.

23. 	(Previously Presented) The computer-implemented method of claim 1, wherein classifying the data usage request based on whether the device profile of the network device has the related data usage pattern comprises: 
responsive to determining at least one of the data usage request does not match the related data usage pattern and the data usage request does not match information in the device type profile, classifying, by one or more processors, the data usage request as request approval.

24. 	(Previously Presented) The computer-implemented method of claim 1, further comprising sending an alert to an owner of the network device in response to the security action disconnecting the network access of the network device.

25. 	(Previously Presented) The computer-implemented method of claim 24, wherein the data usage request is classified as the block class based on data in a device type profile for the network device.



Conclusion

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Joshua Joo whose telephone number is 571 272-3966.  The examiner can normally be reached on Monday-Friday 7am-3pm EST.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Oscar Louie can be reached on 571 270-1684.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).




/JOSHUA JOO/Primary Examiner, Art Unit 2445